N-SAR FILING THRIVENT MUTUAL FUNDS Transactions Effected Pursuant to Rule 10f-3 For the twelve months period ending October 31, 2010 Fund Trade Date CUSIP / ISIN Issuer 144A Price Par/ Amount Issuer Size Percent Broker Participating Underwriters Selling Concession THRIVENT PARTNER MID CAP VALUE FUND 03/18/2010 HARTFORD FINANCIAL SRVCS GROUP Y % JP MORGAN CHASE BANK CITI, CREDIT SUISSE, DEUTSCHE BANK SECURITIES, GOLDMAN SACHS, JP MORGAN, BNY MELLON CAPITAL MARKETS, SUNTRUST ROBINSON HUMPHREY, UBS INVESTMENT BANK, WELLS FARGO SECURITIES, MORGAN STANLEY, BOFA MERRILL LYNCH, PIPER JAFFRAY Underwriting commission $0.8880
